UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :               7/23/2019
 PAOLA D. VERA,                                               :
                                              Plaintiff,      :
                                                              :   17 Civ. 3123 (LGS)
                            -against-                         :
                                                              :        ORDER
 THE DONADO LAW FIRM, ET AL.,                                 :
                                                              :
                                              Defendants. :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, Judge Freeman issued the Corrected Report and Recommendation (the

“Report”) on July 19, 2019, recommending (i) that no damages be awarded for claims against

Defendant Mauricio Villamarin because, although Plaintiff obtained a default judgment against

him, the claims are not properly pled, and (ii) Plaintiff be directed to move for default judgment

against Defendants Valmiro Donado and the Donado Law Firm who did not timely appear, but

against whom Plaintiff has well-pled claims;

        WHEREAS, the Report provided parties with “fourteen (14) days from service of this

Report to file written objections;”

        WHEREAS, Judge Freeman’s Chambers mailed a copy of the Report to the parties

around June 19, 2019. On July 18, 2019, the mailing to Defendant Villamarin was returned as

undeliverable, and the docket does not reflect any updated address for him;

        WHEREAS, no objections were timely filed;

        WHEREAS, in reviewing a Report and Recommendation of a magistrate judge, a district

judge “may accept, reject, or modify, in whole or in part, the findings or recommendations made

by the magistrate judge.” 28 U.S.C. § 636(b)(1). “[W]here no timely objection has been made, a
district court need only satisfy itself that there is no clear error on the face of the record.” Poulos,

v. City of New York, No. 14 Civ. 3023, 2018 WL 3745661, at *1 (S.D.N.Y. Aug. 6, 2018)

(internal quotation marks omitted);

        WHEREAS, the Court finds no clear error on the face of the record. It is hereby

        ORDERED that the Report is adopted. Plaintiff is awarded no damages for the default

judgment against Defendant Villamarin. Defendant Villamarin may not have received the

Report given his defunct mailing address, and therefore may not have had an opportunity to

object. Nevertheless, he is not prejudiced because he owes no damages. It is further

        ORDERED that, because this matter is referred to Judge Freeman for general pre-trial,

including for the default judgment process (Dkt. No. 39), Plaintiff shall address any default

judgment motion to Judge Freeman. As the Report recommends, Plaintiff may move for default

judgment against Defendants Donado and the Donado Law Firm.

         The Clerk of Court is respectfully directed to mail a copy of this Order to Plaintiff.

Dated: July 23, 2019
       New York, New York




                                                   2
